Title: To James Madison from George Joy, 20 June 1812
From: Joy, George
To: Madison, James


Dear sir,
London June 20th. 1812.
I have just parted with Lord Sidmouth who after the recognition of a meeting some years ago, and the repetition of the same friendly disposition to the United States and reference to the same constitutional analogies, customs &c which I remember to have communicated to you at the time or since, proceeded to assert his right to be considered a friend of the United States, by adding that he had been on the best terms with all our Ministers, Mr. King, Mr Monroe, (who had taken some pains, on leaving England, to demonstrate his friendship) and Mr. Pinckney.
This exordium, with which it was necessary to connect the more immediate object of the interview, to wit, to demonstrate your readiness to acceed to any measures to promote a good understanding between the two Countries compatible with the interests of both, and the authority vested in you, led very naturally to the recollection of certain expressions which I heard you utter many years ago on the floor of congress (God knows whether printed or not) commending certain institutions of this Country, and particularly its jurisprudence. From this I proceeded to some Public, as well as private, evidences of steady adherence to analogous dispositions. To a solitary expression of his apprehension of a leaning towards France in our administration, I replyed that I was prepared to maintain the contrary, If by France he meant the present French Government which was as wide of that advocated by Mr. Jefferson as despotism from democracy; and for the minor objects of taste and penchant I referred him to what Mr Erskine had written to Canning on the diversity between you. He rejoined that he might be mistaken on this subject, as he was not in the Cabinet at the time.
While I was proceeding to shew the grounds of the opinion expressed in my note of the 17th., he was called to a Cabinet Council, regretted very much that we could not proceed at that moment, had hoped to have been able to have given me an hour longer, and appointed Monday at 11 to see me again. I hoped they were not going to precipitate the document, expected by the Public, on the plan of suspension. “I hope” he replied “you will be entirely satisfied with it; we shall I believe revoke the orders from the 1st. of August, provided the U. S. should at any time within a fortnight after previous notice restore the intercourse.” I pressed with some solicitude my apprehension that without special caution they would not reach the requisites of the law of the U. S., so as to leave you unfettered to persue the necessary steps for restoring the intercourse and asked him if the document in question would be issued in this nights Gazette. He replied that he could not tell. “I did not wish to know state secrets.” “It was not that but in fact he did not now know; He would write me a line to morrow making a fresh appointment for some hour on Monday or Tuesday, at farthest, when he would take care to secure himself from interruption.” I have barely time to send this pr. post And rest, very respectfully, Dear sir, Your Friend and servant.
Geo: Joy.
